Citation Nr: 0119722	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of receiving VA outpatient treatment.

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.  

This appeal arises from a June 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied service 
connection for claimed residuals of dental trauma, and which 
denied an increased evaluation for the veteran's service-
connected lumbosacral strain, rated as 20 percent disabling.  
The notice of disagreement was received in August 1999.  The 
statement of the case was issued in September 1999.  The 
veteran's substantive appeal was received in May 2000.

On July 27, 2000, a hearing was held at the RO before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).

The Board observes that the veteran filed additional medical 
records in August 2000 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived initial review of the additional evidence by 
the RO, and the issuance of a supplemental statement of the 
case.  Therefore, pursuant to 38 C.F.R. § 20.1304(c) (2000), 
the Board may proceed to a decision.

In view of the Board's finding that additional development is 
warranted, the issue of an increased evaluation for service-
connected lumbosacral strain will be discussed in the Remand 
portion of this decision.



FINDING OF FACT

The veteran's initial service dental examination shows that 
teeth numbered 1, 2, 3, 4, 7, 14, 17, 18, 19, 30, and 32 were 
missing, and that, due to disease, teeth numbered 5, 8, 9, 
10, 13, 15, and 16 were removed in November 1968; there is no 
evidence that any teeth were lost, extracted, and/damaged as 
a result to any trauma that occurred as a result of an April 
1969 motor vehicle accident.


CONCLUSION OF LAW

Claimed residuals of dental trauma, for the purpose of 
receiving VA outpatient treatment, were not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.381, 4.149 
(1998); 38 C.F.R. §§ 3.381, 17.161 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the time of his service induction, an initial dental 
examination revealed that the veteran was missing teeth 
numbered 1, 2, 3, 4, 7, 14, 17, 18, 19, 30, and 32.  The 
dental examiner also indicated that teeth number 8, 9, 10, 
and 31 were carious.  Dental service records show that teeth 
numbered 5, 8, 9, 10, 13, 15, and 16 were extracted in 
November 1968, and that the veteran was fitted with an upper 
bridge at that time.  In April 1969, the veteran was in a 
motor vehicle accident and suffered an injury to his low 
back.  There were no findings pertaining to him having had 
any sort of dental trauma or having any teeth removed as a 
result of the accident.  On a Report of Medical Examination 
pending service discharge, teeth numbered 1, 2, 3, 4, 5, 7, 
8, 9, 10, 13, 14, 15, 16, 17, 18, 19, 31, and 32 were noted 
to be missing.

The veteran filed a claim for service connection for the 
residuals of a low back injury in October 1970.  At that 
time, he made no reference to any type of in-service dental 
trauma.  

As part of his claim for service connection for a low back 
disorder, the veteran submitted a Report of Accidental Injury 
in March 1971.  The veteran indicated that he was in a motor 
vehicle accident on April 27, 1969.  He stated the vehicle in 
which he was traveling struck a tree.  He said he suffered 
injuries to his back and elbow.  There was, again, no 
reference to his teeth or to dental trauma.  

An emergency room report from St. Joseph Hospital, dated on 
April 27, 1971, was also associated with the claims folder.  
The report indicated that the veteran had been in a motor 
vehicle accident, and that he complained of right leg pain.  
The veteran was also noted to have refused treatment.  No 
complaints or findings were noted with regard to his teeth.

Service connection for lumbosacral strain was granted in June 
1970.  A 20 percent disability evaluation was assigned.  In a 
rating action dated in December 1975, the 20 percent 
disability evaluation assigned for lumbosacral strain was 
reduced to 10 percent.  However, by a rating action dated in 
January 1995, the 20 percent disability rating for 
lumbosacral strain was re-established, effective from 
September 1994.  None of the VA examinations conducted as 
part of those evaluations contained any findings with regard 
to the veteran's teeth.  

In July 1998, the veteran filed a claim for service 
connection for dental trauma.  He said he had sustained an 
injury to his mouth as a result of a motor vehicle accident 
that occurred during his active service.  He maintained that 
several teeth were replaced.  He indicated that he received 
in-service treatment for these injuries at either Ft. Dix or 
Ft. Polk.  He also stated that he was currently receiving 
treatment for his dental problems through a Dr. Rykowski.


The veteran was afforded a VA dental examination in August 
1998.  He reported that he had been a car accident in 
service, and that several teeth had either been loosened or 
knocked out.  He said the teeth were replaced by the Army.  
The external oral examination was nonremarkable.  There were 
no scars visible or evident.  Internal examination 
demonstrated that the veteran had remaining teeth numbered 6, 
11, and 12 in the maxillary arch.  The remainder of his teeth 
had been replaced by an acrylic partial upper bridge.  Number 
19 had been replaced by a fixed bridge.  Teeth numbered 17, 
19, and 32 were missing.  The diagnosis was missing teeth, of 
unknown causes.  Noting that the veteran's claims folder had 
been unavailable for review, the examiner indicated that the 
in-service accident and its consequences needed to be 
confirmed.

In a letter dated in January 1999, the RO asked the veteran 
to complete and return a VA Form 21-4142 (Release of Medical 
Information) for the treatment he had received from Dr. 
Rykowski.  To date, the veteran has not responded to that 
inquiry.

In January 1991, the RO contacted Watson Air Force Hospital 
at Ft. Dix, and asked that they forward copies of any medical 
records pertaining to treatment of the veteran for dental 
trauma.  The RO was informed in February 1991 that any 
records pertaining to the treatment of the veteran would have 
been retired to the National Personnel Records Center (NPRC) 
two years from the date of his last hospitalization.  As a 
result, the RO was advised to contact the NPRC for the 
veteran's records. 

By a rating action dated in June 1999, the claim for service 
connection for the residuals of a dental injury was denied.  
The RO found there were no findings showing that he had 
sustained any type of dental injury in service.

The veteran was afforded a personal hearing before the 
undersigned in July 2000.  He asserted that he had sustained 
dental trauma as a result of a motor vehicle accident that 
occurred in 1969.  He testified that many of his teeth were 
either lost or damaged to such an extent that they had to be 
removed.  The veteran said these teeth were replaced during 
his active service.  He believed that the dental treatment 
was performed at the Ft. Polk hospital.  Further, he 
contended that the teeth that were not lost or removed 
because of the accident were subsequently damaged by the 
dentures he was issued in service.  He stated he had only 
three of his natural teeth remaining.  He denied suffering 
any post-service dental trauma.

II.  Analysis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.381(a) (2000).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b) (2000).

The Board notes that the foregoing regulatory provisions were 
previously found in 38 C.F.R. §§ 3.381, 4.149 (1998).  
Effective June 8, 1999, those regulations were combined into 
the new version of 38 C.F.R. § 3.381, paraphrased above.  
There was no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30,393 
(1999).

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental disorder as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed, whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  The Board notes, in 
passing, that there are other categories of entitlement to VA 
outpatient dental treatment; however, none of them is claimed 
by the veteran or suggested by the facts of this case.  See 
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Until recently, the RO and the Board were required by law to 
assess every claim, before completing our adjudication as to 
the its merits under substantive law, to determine whether it 
was well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  If the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well-grounded-claim" analysis.  Nevertheless, the Board 
observes that the United States Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, 14 Vet.App. 280 (2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO as to this issue is necessary in 
order to assure compliance with the new legislation.  

Here, in response to the veteran's identifying Dr. Rykowski 
as a physician who had treated him for his dental condition, 
the RO asked the veteran to complete and return a release so 
that the RO could obtain his treatment records.  As noted 
above, the veteran did not respond to that inquiry.  To this 
extent, the Board notes that there is no indication, nor has 
it been contended by either the veteran or his 
representative, that there are any other relevant post-
service medical records available that would support the 
veteran's claim, and are not of record.  Further, the veteran 
was advised, in the statement of the case provided by the RO, 
of the criteria and evidence needed to establish his claim 
for service connection.  

The Board recognizes that the VA dental examiner indicated 
that the veteran's claims folder was not available for 
review, and that he advised the RO to obtain the relevant 
service medical records that would confirm the nature of the 
veteran's purported in-service dental injuries.  This 
additional development was not fully accomplished.  The RO 
sought to obtain the veteran's inpatient treatment records 
from Ft. Dix Hospital.  However, it did not attempt to obtain 
those records from the NPRC, despite being advised to do so 
by an administrator at Ft. Dix Hospital.  There is also no 
indication that the RO sought to obtain any treatment records 
from Ft. Polk.  Nevertheless, as the available service 
medical records very clearly describe the veteran's in-
service dental history, the Board finds that remanding this 
matter to obtain the veteran's inpatient records from either 
Ft. Dix or Ft. Polk would lend no assistance to the 
resolution of this matter.

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue which we are resolving today (another issue is 
being remanded, below).  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2099 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).

In considering this case on the merits, the Board finds that 
service connection for the residuals of dental trauma for the 
purpose of receiving VA outpatient treatment is not 
warranted.  Here, the veteran specifically alleges that 
several of his teeth were either lost or severely damaged, 
and consequently extracted, as a result of an automobile 
accident that occurred in April 1969.  The service medical 
records do show that the veteran sustained injuries in an 
April 27, 1969, motor vehicle accident.  However, the service 
medical and dental records are entirely negative for evidence 
of trauma to the teeth or mouth, and no residuals of dental 
trauma were noted on the 1970 separation medical examination.  
The Board notes that teeth numbered 1, 2, 3, 4, 7, 14, 17, 
18, 19, 30, and 32 were recorded as missing at the veteran's 
initial dental examination, and that teeth numbered 5, 8, 9, 
10, 13, 15, and 16 were extracted due to disease in November 
1968.  In this regard, the veteran's separation examination 
noted teeth numbered 1, 2, 3, 4, 5, 7, 8, 9, 10, 13, 14, 15, 
16, 17, 18, 19, 31, and 32 were missing.  The service medical 
records did not attribute the missing teeth, or any other 
dental condition, to in-service trauma.  In other words, the 
medical evidence of record clearly preponderates against a 
finding that the 1969 motor vehicle accident resulted in a 
dental condition due to service trauma.

There is also no competent evidence, in the post-service 
records, of treatment for any dental condition due to service 
trauma.  At no time since service has a doctor or dentist who 
has examined the veteran linked his dental problems and 
conditions to trauma in service, and this includes when he 
was examined by a VA dentist in August 1998.  Rather, the 
examiner noted that the veteran was missing teeth and, 
because there were no records available, that a review of his 
service medical records would confirm whether the missing 
teeth were the consequence of trauma.

The preponderance of the evidence thus shows that the 
veteran's current dental condition is not the result of in-
service trauma.  We acknowledge that the veteran asserts that 
his missing teeth are a result of trauma; however, as a 
layman, he has no competence to give an opinion as to medical 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, while we have no reason to doubt the 
apparent sincerity of the veteran's account of having 
sustained an injury to his mouth in an in-service motor 
vehicle accident, his testimony and statements, in which he 
recalls specifically sustaining dental trauma in service, are 
outweighed by more probative service medical records showing 
no such trauma.

Not only are the service medical records negative, but there 
is also positive evidence showing that the veteran's teeth 
were either missing at enlistment or extracted in November 
1968 due to disease.  There is also no reliable evidence 
linking any of the current dental conditions with the alleged 
in-service trauma.  We conclude that the veteran does not 
have a dental condition due to service trauma, and service 
connection must be denied.  Application of the benefit-of-
the-doubt doctrine has been considered with respect to this 
claim, but the Board finds that there is no approximate 
balance of negative and positive evidence such as to warrant 
its application.


ORDER

Entitlement to service connection for residuals of dental 
trauma, for the purpose of receiving VA outpatient treatment, 
is denied.


REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 was enacted during the pendency of the veteran's claim 
and appeal.  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be codified as 38 
U.S.C. § 5103A(a)).  Regarding the provision of medical 
examinations, the VCAA states:

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as amended at 38 U.S.C. § 5103A(d)).

In the present case, the Board finds that the veteran's April 
1999 VA orthopedic examination was inadequate for the purpose 
of evaluating the service-connected low back disability.  The 
U.S. Court of Appeals for Veterans Claims (Court) has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Wisch v. Brown, 8 Vet. App. 139 (1995) (a 
medical examination must specifically address pertinent 
issues, and the silence of an examiner cannot be relied upon 
as evidence against a claim).  

In the instant case, the report of the April 1999 orthopedic 
examination indicates that the veteran had a restricted range 
of motion of the lumbar spine.  There were no objective 
findings pertaining to pain on motion.  However, during the 
course of the examination, the veteran reported that he 
experienced constant low back pain.  He also indicated that 
he had weakness, fatigue, and lack of endurance.  In this 
respect, the September 1999 examination did not adequately 
evaluate the veteran's complaints of pain on movement and 
use, as required by DeLuca v. Brown, 
8 Vet.App. 202 (1995).

In the DeLuca case, the Court held that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court further held in 
DeLuca that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based upon a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In order to address these considerations, the 
veteran should be afforded another VA orthopedic examination.  

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

In addition to the foregoing, we note that the veteran's 
representative submitted a statement in August 2000 which 
indicated that the veteran was receiving treatment for his 
low back problem from Dr. Zazzali and Dr. Frio.  Treatment 
records from those physicians are not contained in the claims 
folder.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); 38 C.F.R. § 3.326 (2000).  
The RO should obtain the veteran's treatment records from the 
aforementioned physicians.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The veteran should be asked to submit the 
names and addresses of all VA and non-VA health 
care providers who have treated him for his 
service-connected low back disability since March 
1998.  After securing the necessary releases, the 
RO should obtain any such records which are not 
already on file.  The treatment records from 
George and Peter Zazzali, M.D., and Dominick Frio, 
D.C., must also be obtained. 

2.  The RO should schedule the veteran for VA 
orthopedic examination.  The veteran should be 
properly notified of the date, time and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Such tests as 
the examiner deem necessary should be performed. 
The examiner should provide the answers/findings 
indicated below to each question or instruction 
posed.  If the examiner finds that it is not 
feasible to answer a particular question or follow 
a particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should be asked to 
state the ranges of motion of the 
veteran's lumbar spine in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of the lumbar 
spine in degrees.

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

(iii)  The examiner should be asked to 
express an opinion as to whether pain in 
the low back could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups. 

(iv)  Any neurological complaints or 
findings attributable to the veteran's 
service-connected disability of the low 
back should be identified.  The examiner 
should state whether the veteran 
experiences intervertebral disc syndrome 
as a manifestation of, or otherwise 
related to the service-connected 
herniated nucleus pulposus at L4-5.  If 
so, the examiner should state whether 
the veteran experiences recurring 
attacks, and the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should further 
state whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes, and the total 
duration of any of those episodes.

(v)  The examiner should also be asked 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability.  If 
so, the examiner should state whether 
the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

5. The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  The RO should then readjudicate the claim 
that is the subject of this Remand.  If any 
benefit sought on appeal remains denied, the 
appellant and the appellant's representative, if 
any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claims on appeal, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal, to include the provisions of 38 C.F.R. 
§§ 3.401, 4.40, and 4.45, and 38 C.F.R. § 3.655, 
if appropriate.  Consideration should also be 
given to VAOPGCPREC 36-97 (December 12, 1997) (VA 
Office of the General Counsel determined that 
Diagnostic Code 5293 (intervertebral disc 
syndrome) is predicated upon limitation of motion 
and thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that code).  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

